DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 08/02/22 is acknowledged. 

Status of Claims
Claims 1-6, 8-14 and 16-20 are pending. 
In the submission filed on 08/02/22, claims 1, 4, 5, 8-13, 16-18 and 20 were amended, and no claims were cancelled or added (claims 7 and 15 were cancelled in a previous paper).
Claims 1-6, 8-14 and 16-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/22 has been entered.

Response to Arguments
Regarding the Examiner's Comments
Note: the amendments made to claims 8 and 9 are deemed a matter of form and not substance. Despite the added language, namely, "the method further comprising," the claims remain in the passive voice and do not positively recite performing the actions. Substantively, the limitations as they currently stand are deemed equivalent to the previous "wherein" clauses.
Regarding the rejection under 35 U.S.C. 112(a)
The rejections are withdrawn in view of the claim amendments and Applicant's remarks. 
Note: in the following discussion, references to the specification refer to the specification as filed, not as published.
Regarding the "embedding" limitations of claims 1, 10 and 18, Applicant is deemed to have specifically stated for the record and for purposes of file wrapper estoppel/prosecution history estoppel (Response, p. 14) the following matters: 
(1) The term "embed" (mentioned, e.g., at 0074 and 0080-0081 of the specification) is further defined by the specification at 0051 as follows: to embed an application in another application is to  "implement[ the application] as [a] module[] or component[] of [an]other application[]." 
(2) One of ordinary skill in the art reading the instant specification would understand to connect the mentions of embedding (e.g., 0074, 0080-0081) with the discussion at 0051, despite absence of explicit language in the disclosure indicating such connection. 
(3) The meaning of "embed" is the very generic, simple meaning, namely, "insert into," as per the definition cited by Applicant (Response, p. 14, footnote). Note: in this regard, the Office rejects Applicant's assertion in Applicant's previous response that "embedding" means "downloading of an application such that the embedded application is executable in conjunction with the application into which it is embedded is to be executed [sic], such that an execution of the two applications occurs as a joint execution thereof" (Response filed 4/12/22, p. 16). Applicant's disclosure does not support such an expansive and detailed definition of "embed." As explained in the previous Office Action, the prior art offers innumerable different (in some cases, more specific) meanings of "embed" (Office Action issued 01/18/22, Response to Arguments, pp. 3-6). The reader is directed to this entire discussion in the previous Office Action for further clarification of the issues.
Regarding the rejections under 35 U.S.C. 112(b)
The previous "lack of antecedent basis" rejections are withdrawn in view of the instant amendments. The "unclear scope" rejections effectively remain. Note claims 12, 13 and 20 still recite actions performed by the card reader/card reader device. Accordingly, as best understood, Applicant intends the claim language at issue to cover performance of an action by the card reader. Hence the claims in question would appear to encompass the card reader, but it is not positively recited. 
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
First, Applicant argues that "the rejection fails to establish an actual nexus between the limitations of the rejected claims and the alleged abstract idea," i.e., "fail to show that 'the abstract idea of 'processing a payment' has actually been claimed" (Response, p. 11).
The Office respectfully disagrees. 
The rejection in the last Office Action included the following: 
Claims 1, 10 and 18 recite "receiving … payment information that relates to a proposed transaction; determining … whether to authorize the proposed transaction based on the received payment information; displaying one from among a confirmation message indicating that the proposed transaction is authorized and a rejection message indicating that the proposed transaction is not authorized; and transmitting … information that relates to a result of the determining." (Emphasis added)


The limitations of claims 1, 10 and 18 quoted above amount to the indicated abstract idea (viz., "processing a payment") on their face. Accordingly, the Office categorically rejects this argument of Applicant. The weakness of this argument raises the reader's suspicion that Applicant's arguments in general are not meritorious.
Second, Applicant argues, per 0004-0005 of the specification, that embedding improves functioning of the computer by obviating the need for an active internet connection during payment processing (Response, pp. 11-13).
The Office respectfully disagrees. 
First, the arguments against the "embedding" limitations as a basis for eligibility, as set forth in the previous Office Action, remain applicable, as the substantive addition to the "embedding" limitations made by the instant amendments is only minimal. See Office Action issued 01/18/22, Response to Arguments, p. 8.
Second and relatedly, the Office understands that the claimed "embedding" is not required for the putative improvement. Numerous prior art references achieve the putative improvement without requiring the claimed embedding to achieve it, e.g., Bhat, Nguyen, Law (e.g., 0176ff, 0241ff), Angus, Agrawal, and Garrett (all cited on enclosed Form PTO-892, Notice of References Cited,).
(It is also noted that Applicant's argument and the cited portions of the specification appear to be inaccurate/ misleading. That is, the need for an internet connection is not obviated tout court. Rather, an internet connection is still required to complete the processing, but it is not required to be provided at all times during the processing.)
Finally, it is also noted that the claimed "embedding" limitations constitute merely generic computer elements, in view of the minimal support for them in Applicant's disclosure. See discussion above, "Regarding the rejections under 35 U.S.C. 1112(a)." As such generic computer elements, the "embedding" limitations do not constitute an improvement in functioning of a computer. (It is understood that not only are the individual elements of Applicant's claims conventional/generic, but also the combination of elements is conventional/generic.)
Regarding the rejections under 35 U.S.C. 103
Applicant's arguments (Response, p. 20) have been fully considered but are not persuasive in view of the citation of additional content of primary reference Bhat as teaching the newly added limitation "initiating, by the at least one processor, direct interaction between the second payment processing application and a card reader device," as explained in the rejection in the body of the Office Action below. Note, however, that a new combination of prior art, including newly cited reference Savolainen, is cited in the current rejection, in view of the instant claim amendments. 

Examiner's Comments
Not Positively Recited
Claim 1 recites:
"receiving … payment information that relates to a proposed transaction and is obtained by utilizing the card reader device to read a charge card;"
Claim 4 recites:
"wherein the card reader device includes a point-of-sale terminal that is associated with a merchant and reads the payment data from a card that is associated with a consumer."
Claim 5 recites:
"wherein the card reader device reads the payment data from the card as a result of at least one from among the card being physically swiped in a slot of the card reader device, the card being inserted into the slot of the card reader device, and the card being tapped on a surface of the card reader device."
Claim 8 recites:
"the method further comprising: the receiving the payment information from the card reader device, is implemented by a wireless communication that is performed in accordance with a Bluetooth standard."
Claim 9 recites:
"the method further comprising: the receiving the payment information from the card reader device, is implemented by a wired communication that is performed in accordance with a Universal Serial Bus (USB) standard."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not serve to differentiate the claims from the prior art. See rejection under 35 U.S.C. 103 below.

Claim Objections
Claims 10 and 18 are objected to because of the following informalities:
Claim 10 recites "the embeds the first payment processing application in the second payment processing application, includes implementing the first payment processing application as a module or component of the second payment processing application." The recitation is not grammatical; the underlined language should be changed to "embedding" or the like. 
Claim 18 recites "the embed the first payment processing application in the second payment processing application, includes implementing the first payment processing application as a module or component of the second payment processing application." The recitation is not grammatical; the underlined language should be changed to "embedding" or the like. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1, 10 and 18 are directed to a method, computing apparatus, and non-transitory computer readable storage medium for "processing a payment."
Claims 1, 10 and 18 are directed to the abstract idea of "processing a payment" (see specification, e.g., 0006, 0050, 0072-0077) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 10 and 18 recite "receiving … payment information that relates to a proposed transaction; determining … whether to authorize the proposed transaction based on the received payment information; displaying one from among a confirmation message indicating that the proposed transaction is authorized and a rejection message indicating that the proposed transaction is not authorized; and transmitting … information that relates to a result of the determining." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "initiating, by the at least one processor, a communication with a server that is associated with a financial institution via an Internet connection," "receiving, by the at least one processor from the server via the Internet connection, a first payment processing application that is associated with the financial institution," "embedding, by the at least one processor, the first payment processing application in a second payment processing application that is associated with a merchant," "initiating, by the at least one processor, direct interaction between the second payment processing application and a card reader device," "… utilizing the card reader device to read a charge card," "the embedding the first payment processing application in the second payment processing application, includes implementing the first payment processing application as a module or component of the second payment processing application," a "processor," a "card reader device," a "payment processing application," a "server," a "memory," a "communication interface," and a "non-transitory computer-readable storage medium," represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of processing a payment, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of processing a payment, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 10 and 18 are not patent eligible.
Dependent claims 2-6, 8, 9, 11-14, 16, 17, 19 and 20 describe additional details of data/abstract elements of the abstract idea (type of card; claims 6 and 14), and/or generic computer elements/ operations (e.g., internet connection, card reader device) used to implement the abstract idea, or details thereof (claims 2, 3-5, 8, 9, 11-13, 16, 17, 19 and 20). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification 
Claims 1, 10 and 18 recite (1) "initiating, by the at least one processor, direct interaction between the second payment processing application and a card reader device," where the "second payment processing application" is further defined by (2) "embedding, by the at least one processor, the first payment processing application in a second payment processing application that is associated with a merchant" (the language of claims 10 and 18 differs slightly from this). Recitation (1), in view of (2), is not supported by Applicant's disclosure, as explained as follows. 
0081 of the specification as filed states: 
In a second interaction, the embedded card reader driver [i.e., the recited "first payment processing application"] initiates a communication with a card reader device, such as, for example, a physical card reader component that is configured to acquire data directly from a charge card.

Similarly, 0083 of the specification as filed states: 
… the card reader device provides the payment data to 
the embedded card reader driver [i.e., the recited "first payment processing application"].

This content of the specification conflicts with the claimed operation in question, because 0081 teaches that the recited "first payment processing application" initiates contact with the card reader device, while the claim recites that the "second payment processing application" initiates contact with the card reader device.
0005 of the specification as filed states "embedding a financial institution's web application into a merchant application that is hosted on a web browser that directly interacts with the card reader device."
Elsewhere, throughout the specification as filed (e.g., 0003 and numerous other instances), the specification states that "a payment processing application [] is downloaded to a web browser that directly interacts with a card reader device to process payments." 
	Accordingly, as best understood, the specification teaches that the "first payment processing application" "initiates a communication with a card reader device" and that the "web browser directly interacts with a card reader device to process payments." Although the specification teaches that the web browser hosts the merchant application, the specification does not describe the merchant application itself as directly interacting with or initiating communication with the card reader device. 
Further, the specification teaches that the merchant application is an entity different from the web browser (e.g., as per 0005, above). Further, the specification teaches that the merchant application (not the web browser) is the application (recited "second payment processing application") in which the card reader driver/card reader payment processing module (recited "first payment processing application") is embedded.
Thus, the specification teaches that, as for the web browser, it directly interacts with the card reader but the financial institution application is not embedded in it, and as for the merchant application, the financial institution application is embedded in it, but it does not directly interact with the card reader.  
Accordingly, the specification is not understood to teach an application associated with a merchant that satisfies both: (i) the financial institution application is embedded in the merchant application and (ii) the merchant application initiates communication/directly interacts with the card reader device.  
Therefore, support is not found in the specification for the recitation, "initiating, by the at least one processor, direct interaction between the second payment processing application and a card reader device," in light of the recitation, "embedding, by the at least one processor, the first payment processing application in a second payment processing application that is associated with a merchant," which latter recitation partially defines the second payment processing application.
Claims 2-6, 8, 9, 11-14, 16, 17, 19 and 20 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Antecedent Basis
Claims 6 and 14 recite "wherein the card that is associated with the consumer includes at least one from among a charge card that is associated with the consumer, a credit card that is associated with the consumer, a debit card that is associated with the consumer, and a gift card that is associated with the consumer." It is not clear if the recited "charge card" is the same as the one recited in base claims 1 and 10, respectively, or not.  

Unclear Scope 
Claims 6 and 14 recite "wherein the card that is associated with the consumer includes at least one from among a charge card that is associated with the consumer, a credit card that is associated with the consumer, a debit card that is associated with the consumer, and a gift card that is associated with the consumer." It is not clear how a single card ("the card") can include more than one card ("at least one"). Accordingly, the meaning of the claim is not clear. 
Claims 10 and 18 recite "receiving, by the at least one processor from the card reader device, payment information that relates to a proposed transaction and is obtained by utilizing the card reader device to read a charge card." Claim 10 is directed to a computing apparatus comprising a processor, a memory, and a communications interface. It is not clear if claim 10 includes a computing apparatus comprising a processor, a memory, and a communications interface, or also a card reader device. Claim 18 is directed to a non-transitory computer readable storage medium storing instructions for processing a payment, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform operations. It is not clear if claim 18 includes a non-transitory computer readable storage medium storing instructions for processing a payment, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform operations, or also a card reader device (or executable code which, when executed by a card reader device, causes the card reader device to perform operations).
Claim 12 recites "wherein the computing apparatus receives the payment information from a card reader device that includes a point-of-sale terminal that is associated with a merchant and reads the payment data from a card that is associated with a consumer." Claim 10, from which claim 12 depends, is directed to a computing apparatus comprising a processor, a memory, and a communications interface. It is not clear if claim 12 includes a computing apparatus comprising a processor, a memory, and a communications interface, or also a card reader device including a point-of-sale terminal.
Claim 13 recites "wherein the computing apparatus receives the payment information from a card reader device that reads the payment data from the card as a result of at least one from among the card being physically swiped in a slot of the card reader device, the card being inserted into the slot of the card reader device, and the card being tapped on a surface of the card reader device." Claim 10, from which claim 13 depends, is directed to a computing apparatus comprising a processor, a memory, and a communications interface. It is not clear if claim 13 includes a computing apparatus comprising a processor, a memory, and a communications interface, or also a card reader device. 
Claim 20 recites "wherein the executable code further causes the processor to receive the payment information from a card reader device that includes a point-of-sale terminal that is associated with a merchant and reads the payment data from a card that is associated with a consumer." Claim 18, from which claim 20 depends, is directed to a non-transitory computer readable storage medium storing instructions for processing a payment, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform operations. It is not clear if claim 20 includes a non-transitory computer readable storage medium storing instructions for processing a payment, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform operations, or also a card reader device including a point-of-sale terminal (or executable code which, when executed by a card reader device including a point-of-sale terminal, causes the card reader device including the point-of-sale terminal reader to perform operations).
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 11-14, 16, 17, 19 and 20 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (U.S. Patent Application Publication No. 2019/0130386 A1), hereafter Bhat, in view of Venot et al. (U.S. Patent Application Publication No. 2021/0117965 A1), hereafter Venot, further in view of Haitani et al. (U.S. Patent Application Publication No. 2007/0049335 A1), hereafter Haitani, and further in view of Savolainen et al. (U.S. Patent Application Publication No. 2017/0178116 A1), hereafter Savolainen.

Note: The instant application claims priority to a provisional application filed on 03/13/2020, and hence claims an effective filing date of 03/13/2020. Venot was published on 04/22/2021 and filed on 10/16/2020. Venot claims priority to Provisional Application No. 62/916,991, which was filed on 10/18/2019. Accordingly, Venot qualifies as prior art based on its effective filing date of 10/18/2019, i.e., based on its provisional application. Thus, all citations to Venot herein are to its provisional application (the notation x:y-z below indicates page x, lines y-z, of the provisional specification as filed). For Applicant's reference, a copy of Venot's provisional application is provided with this Office Action. 

Regarding Claims 1, 10 and 18
Bhat teaches:
(step C) embedding … the first payment processing application (42) in a second payment processing application (40) that is associated with a merchant; (0053, Fig. 1, program 40 is associated with a merchant by virtue of being stored in memory of device 12 that is involved in transactions with a merchant; program 40 and program modules 42 are payment processing applications by virtue of performing payment processing)
(step D) initiating, by the at least one processor, direct interaction between the second payment processing application and a card reader device; (0066, Fig. 4, 4.2, user device initiates direct interaction with card reader device (merchant payment system 230 including card reader), 0053, Fig. 1, this action of user device is performed by program modules 42, and hence by program 40 (of which 42 is a part) ("Program modules 42 generally carry out the functions and/or methodologies of embodiments of the invention as described herein.") (as 42 is embedded in 40, 40 is second payment processing application and 42 is embedded first payment processing application)
(step E) receiving, by the at least one processor from the card reader device (0066), payment information that relates to a proposed transaction …; (0002, 0018, 0066, 0073-0074, Fig. 4)
(step F) determining, by the at least one processor using the first payment processing application, whether to authorize the proposed transaction based on the received payment information; (0074, 0108, Fig. 8)
(step G) displaying one from among a confirmation message indicating that the proposed transaction is authorized and a rejection message indicating that the proposed transaction is not authorized; (0074, 0109-0110)
(step H) transmitting, to the server, information that relates to a result of the determining; and (0019, 0075, 0104, 0117, 0119, Figs. 4, 8)
(step I) the embedding the first payment processing application in the second payment processing application, includes implementing the first payment processing application as a module or component of the second payment processing application. (0053, Fig. 1)
(claim 10) a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: (Fig. 1)
Bhat, e.g., 0002, 0077, 0082, teaches an e-wallet (payment processing application) associated with credit card accounts/ bank accounts, etc. Bhat, e.g., 0064, teaches an offline payment component including a (payment processing) application (associated with a financial institution by virtue of performing transactions involving a financial institution). Bhat, e.g., 0053, 0058, teaches applications more generally. Bhat, e.g., 0029, 0036-0039, 0044, teaches applications provisioned to, deployed by and used by, a consumer, in a cloud computing environment (receiving an application via an Internet connection, initiating a communication via an Internet connection). Thus, Bhat teaches the bulk of steps A and B and implies, but does not explicitly state, that the server recited in steps A and B is associated with a financial institution (steps A and B are set forth below). However, Venot teaches:
(step A) initiating, by the at least one processor, a communication with a server that is associated with a financial institution via an Internet connection; (2:1-7, 9:28-30, 11:1-10, 12:17, Fig. 3, 308)
(step B) receiving, by the at least one processor from the server via the Internet connection, a first payment processing application that is associated with the financial institution; (2:1-7, 9:28-30, 11:1-10, 12:17, Fig. 3, 308)
(step C) …, by the at least one processor, the first payment processing application in a second payment processing application that is associated with a merchant. (6:8-31, 9:22-12:24, Fig. 3, accessing/launching bank app from within merchant app)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bhat's systems and methods for payment processing including offline operation, by incorporating therein Venot's teachings regarding installation, integrating and joint operation of merchant and financial institution/ issuer/bank apps, because Bhat already teaches almost all of the subject matter in question, and because the combination would streamline payment processing and render it more convenient for the consumer. See Venot, citations indicated above, e.g., 6:20-31, 12:10-24. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Bhat 0053, Fig. 1, teaches payment processing applications (42) embedded in another payment processing application (40) but does not explicitly teach the act of embedding performed by a processor. However, Haitani teaches:
(step C) embedding, by the at least one processor, the first … processing application in a second … processing application that is associated with …; (0014, 0015, 0029, 0039)
In addition, as an alternative to Bhat's teachings above, Haitani teaches:  
(step I) the embedding the first … processing application in the second … processing application, includes implementing the first … processing application as a module or component of the second … processing application. (0014, 0015, 0029, 0039)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bhat's systems and methods for payment processing including offline operation, by incorporating therein Haitani's teachings regarding embedding of an application within another application, because Bhat uses embedded payment processing applications (as explained above) and so would have a need to perform the embedding, and because the combination would provide simultaneous access to multiple applications, which is more user-friendly and convenient for the user, e.g., when the user needs to access/use both applications simultaneously or for a given task. See Haitani, e.g., 0002-0003, 0013-0015, 0020, 0029-0031, 0033-0035, 0039. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Bhat does not explicitly disclose in its entirety but Savolainen teaches:
(step E) receiving, by the at least one processor from the card reader device, payment information that relates to a proposed transaction and is obtained by utilizing the card reader device to read a charge card; (0050, 0068, 0075, Fig. 2, user device/POS has card reader, 0114-0118, Fig. 5, user device/POS receives transaction/payment information from card reader reading card)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bhat's systems and methods for payment processing including offline operation, by incorporating therein Savolainen's teachings regarding receiving transaction/ payment information from a card reader reading a card, because this would provide for additional ways of communicating transaction/payment information and hence accommodate a wider range of transaction scenarios including, e.g., legacy transactions involving physical cards, and thereby increase Bhat's applicability, flexibility and user convenience. See Bhat, e.g., 0066, 0073-0074, indicating Bhat's desire to accommodate a wide range of scenarios for communicating transaction/payment information. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 2
Bhat in view of Venot, Haitani and Savolainen teaches the limitations of base claim 1 as set forth above. Bhat further teaches:
wherein at least one from among the receiving of the payment information, the determining of whether to authorize the proposed transaction, and the displaying of the one from among the confirmation message and the rejection message is performed while the at least one processor is not actively connected to the Internet. (Abstract, 0062-0075, 0081-0083, 0104-0119, Figs. 4, 6, 8) 

Regarding Claims 3, 11 and 19
Bhat in view of Venot, Haitani and Savolainen teaches the limitations of base claims 1, 10 and 18 and intervening claim 2 as set forth above. Bhat further teaches:
after the first payment processing application has been received and before the receiving of the payment information, disconnecting the communication with the server and initiating a communication with the card reader device; and (Abstract, 0062-0075, 0081-0083, 0104-0119, Figs. 4, 6 (610, 620 teaching the chronology of receiving the first payment processing application (e-wallet), followed by disconnecting communication with server and initiating communication with card reader device, followed by receiving of the payment information), 8)
after the displaying of the one from among the confirmation message and the rejection message and before the transmitting of the information that relates to the result of the determining to the server, reinitiating the communication with the server. (Abstract, 0062-0075, 0081-0083, 0104-0119, Figs. 4, 6, 8)

Regarding Claims 4, 12 and 20
Bhat in view of Venot, Haitani and Savolainen teaches the limitations of base claims 1, 10 and 18 as set forth above. Bhat further teaches:
wherein the card reader device includes a point-of-sale terminal that is associated with a merchant and is configured to obtain the payment data from a card that is associated with a consumer. (0066)


Regarding Claims 5 and 13 
Bhat in view of Venot, Haitani and Savolainen teaches the limitations of base claims 1 and 10 and intervening claim 4 and 12 as set forth above. Bhat further teaches:
wherein the card reader device is further configured to obtain the payment data from the card as a result of at least one from among the card being physically swiped in a slot of the card reader device, the card being inserted into the slot of the card reader device, and the card being tapped on a surface of the card reader device. (0066)

Regarding Claims 6 and 14 
Bhat in view of Venot, Haitani and Savolainen teaches the limitations of base claims 1 and 10 and intervening claim 4 and 12 as set forth above. Bhat further teaches:
wherein the card that is associated with the consumer includes at least one from among a charge card that is associated with the consumer, a credit card that is associated with the consumer, a debit card that is associated with the consumer, and a gift card that is associated with the consumer. (0017)

Regarding Claims 8 and 16 
Bhat in view of Venot, Haitani and Savolainen teaches the limitations of base claims 1 and 10 as set forth above. Bhat further teaches:
wherein the receiving of the payment information from the card reader device is implemented by a wireless communication that is performed in accordance with a Bluetooth standard. (0018)

Regarding Claims 9 and 17 
Bhat in view of Venot, Haitani and Savolainen teaches the limitations of base claims 1 and 10 as set forth above. Bhat further teaches:
wherein the receiving of the payment information from the card reader device is implemented by a wired communication that is performed in accordance with a Universal Serial Bus (USB) standard. (0018)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Lau (see 0009, 0027, 0044, 0064; "extending" an application), Microsoft Visual Studio, and Stack Overflow teach embedding one application in another application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692